PATTERSON, Presiding Judge.
The appellant, Walter Ramsey, appeals from the circuit court’s denial of his A.R.Cr.P. 32 petition, wherein he contested the validity of his 1989 convictions for first degree rape and first degree burglary, and his resulting sentence, as a habitual offender, of life imprisonment without parole. These convictions and sentence were affirmed by this court in an unpublished memorandum opinion issued August 24, 1990, Ramsey v. State, 572 So.2d 892 (Ala.Cr.App.1990). The certificate of final judgment was issued on October 10, 1990. The instant petition was filed November 26, 1991 — well within the two-year limitations period, which began running on October 11, 1990. See A.R.Cr.P. 32.2(c)(1). However, the circuit court relied solely on the procedural bar of the expiration of the limitations period to deny Ramsey’s petition.
Accordingly, as the attorney general has recognized, this cause must be remanded for the circuit court’s reconsideration. We note that the district attorney is required to file a response before reconsideration. Rule 32.7(a). While we do agree with the attorney general that this cause should be remanded, we do not agree on the record before us that the petitipn’s grounds are precluded under Rule 32.2(a)(3), (4), or (5), as the attorney general has also argued. The circuit court shall take all action directed in sufficient time to permit the circuit clerk to make a proper return to this court at the earliest possible time, within 30 days of the release of this opinion, in the event no hearing is held, or within 90 days, in the event a hearing is held.
REMANDED WITH DIRECTIONS.
All Judges concur.